Case 19-27108 Doc5

Fill in this information to identify your case:

Erica iS

Midcie Name

Hinton

Last Name

Debtor 1

First Name

Debtor 2

Filed 12/30/19 Page 1 of 2

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of

Case number
(lf known)

 

 

 

Official Form 108

Statement of Intention for Individuals Filing Under Chapter 7

Q] Check if this is an
amended filing

12/15

 

If you are an individual filing under chapter 7, you must fill out this form if:

@ creditors have claims secured by your property, or

™@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known).

aa List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the

information below.

Identify the creditor and the property that is collateral

What do you intend to do with the property that
secures a debt?

 

Did you claim the property
as exempt on Schedule C?

 

 

 

 

 

 

creditor's None (} Surrender the property. QI No
~ CI Retain the property and redeem it. U Yes

crenata of Q Retain the property and enter into a
securing debt: Reaffirmation Agreement.

(] Retain the property and [explain]:
Creditor's (} Surrender the property. LI No
name: (CJ Retain the property and redeem it. OC) Yes
tener of ( Retain the property and enter into a
securing debt: Reaffirmation Agreement.

LJ Retain the property and [explain]:
Creditor’s QQ Surrender the property. CJ No
name: ; LJ Retain the property and redeem it. LY Yes
Orewery of OQ Retain the property and enter into a
securing debt: Reaffirmation Agreement.

C] Retain the property and [explain]: _
Creditor's (2 Surrender the property. NG
name: C Retain the property and redeem it. CQ) Yes

Description of
property
securing debt:

Official Form 108

Q] Retain the property and enter into a
Reaffirmation Agreement.

C) Retain the property and {explain}:

 

Statement of Intention for Individuals Filing Under Chapter 7

page 1

 

 

 
 

Case 19-27108 Doc5 Filed 12/30/19 Page 2 of 2

ia jy f
Debtor 4 é NY Cod ) é fT | fir Case number (if known), _. _

First Name Middle Name Last Name ~

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 406G),
filt in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p){2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessors name: LI No
: Cl Yes
Description of leased
property:
Lessor’s name: (J No
aon C) Yes
Description of leased
property:
Lessor’s name: OQ No
Description of leased CQ} Yes
property:
Lessors name: QO) No
(2 Yes
Description of leased
property:
Lessor’s name: CI No
Cl Yes
Description of leased
property:
Lessor’s name: OiNo
C) Yes
Description of leased
property:
Lessors name: CI No
QO yes

Description of leased
property:

Sign Below

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

i €

Signature of Debtor 1 i Signature of Debtor 2

Date le £4 Date

MM /E DD wy fy

 
 

x

wa BET

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

 

 

 
